Citation Nr: 0728028	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that rating decision the RO 
denied entitlement to a compensable disability rating for the 
veteran's right knee disability. 

In January 2004 the RO increased the veteran's noncompensable 
disability rating for his right knee disability to 10 percent 
disabling, effective September 16, 2002.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
degenerative arthritis with pain and noncompensable 
limitation of motion on flexion and extension. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right knee disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's October 2003 and June 2005 RO 
hearing testimony, December 2002, November 2003, and March 
2005 VA compensation and pension examination reports, and VA 
medical records. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Degenerative arthritis is to be rated under Diagnostic Code 
5003, which mandates that disability ratings assigned 
pursuant to this code be evaluated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. The diagnostic codes pertaining to 
limitation of motion of the knees are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees. 38 C.F.R. § 4.71a, Plate 
II.  Limitation of flexion of a leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  Flexion limited to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006). 

Limitation of extension of a leg to 5 degrees warrants a 
noncompensable evaluation.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006). 

The veteran underwent a VA compensation and pension 
examination in December 2002.  The veteran reported a history 
of moderate right knee pain associated with a loss of 
circulation and numbness of the right leg. Squatting to lift 
heavy objects and bending repeatedly precipitated the 
veteran's right knee pain. The veteran treats his right knee 
pain with anti-inflammatory pain medication and liniment. The 
veteran reported no episodes of dislocation or recurrent 
subluxations of the right knee. The veteran's gait was normal 
and he did not require the use of a cane or prosthesis.  On 
range of motion testing, right knee flexion was measured to 
140 degrees. Right knee extension was measured to 0 degrees. 
The examiner did not observe painful motion and there was no 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement. The examiner noted that the veteran's right patella 
was hypermobile. Crepitation of the right knee was also 
observed. The patella grinding test was negative. No 
constitutional signs of inflammatory arthritis were observed. 
The examiner diagnosed degenerative joint disease of the 
patella. 

A VA joints examination was performed in November 2003. The 
veteran reported constant right knee pain, which increased 
when sitting with his knees bent.  The veteran also 
complained of stiffness in the right knee. The veteran also 
reported pain with standing, numbness of the right lower 
extremity when standing for prolonged periods, locking and 
giving way of the right knee, and right knee swelling with 
mild injury. The veteran uses a right knee brace. On range of 
motion testing, right knee flexion was measured to 126 
degrees.  Right knee extension was measured to 0 degrees. The 
veteran's right knee became painful at 120 degrees of 
flexion. Increased pain was noted with repeated flexion of 
the right knee. The veteran's right knee was tender to 
palpation at the medial and lateral joint line and the medial 
and lateral patellar facets. Lachman's test, valgus-varus 
stress test, and anterior-posterior drawer test were 
negative. McMurray's test was painful. The patellar grind 
test was positive, although no patellar laxity was observed. 
The examiner noted a mild right lower extremity limp. X-rays 
of the right knee revealed no significant radiographic 
abnormalities.  An MRI of the right knee revealed a small 
effusion in the articular cavity of the right knee. The 
examiner diagnosed right knee patellar dislocation residuals 
and right knee patellofemoral pain syndrome. 

The veteran underwent a VA joints examination in March 2005. 
The veteran reported constant right knee pain that increased 
with standing, walking, and sitting. He also reported locking 
and giving away of the right knee, as well as swelling with 
mild injury. The veteran also stated that his right leg 
becomes numb when standing for prolonged periods. Range of 
motion testing revealed flexion measured to 125 degrees and 
extension to 0 degrees. Pain on motion began at 125 degrees 
flexion. The examiner noted additional limitation due to 
pain, although additional limitation due to fatigue, 
weakness, or lack of endurance following repetitive use was 
not observed. The veteran's right knee was tender to 
palpation and McMurray's test was painful. Patellar grind 
test was positive.  No effusions, swelling, redness, or heat 
of the right knee joint was noted. The examiner diagnosed 
right knee patellofemoral pain syndrome and degenerative 
joint disease of the right patella. 

A review of the veteran's VA treatment records indicates that 
during the relevant appeal period the veteran sought regular 
treatment for nonservice-connected medical conditions, 
however, he was not treated for his right knee disability.  
Review of the veteran's musculoskeletal system was 
consistently negative with regard to joint pain or swelling, 
arthritis, and myalgias. Similarly, the veteran's range of 
motion was consistently intact, muscle tone adequate, and no 
deformities were noted. The veteran was prescribed anti-
inflammatory medication for pain. 

The veteran has also submitted December 2005 Army National 
Guard records that indicate he was given a permanent physical 
profile prohibiting running due to residual functional 
limitation of the right knee. 

The manifestations of the veteran's right knee disability do 
not meet the criteria for a 20 percent disability rating. The 
medical evidence reveals no ankylosis, recurrent subluxation, 
or lateral instability at any time relevant to the instant 
appeal. Although the veteran reports his right knee "gives 
way", diagnostic tests for recurrent subluxation and lateral 
instability have been negative. Further, there is no evidence 
of dislocated semilunar cartilage and the veteran has not 
undergone surgery for removal of the same.  The veteran's 
service-connected disability is manifested by pain, 
stiffness, and occasional swelling with injury.  In March 
2005 the VA examiner diagnosed degenerative joint disease of 
the right knee, a diagnosis first confirmed by x-ray evidence 
in October 1986.  Range of motion testing reveals right knee 
extension limited to 125 degrees, with pain beginning at 125 
degrees. Extension is 0 degrees. 
The Board concludes, therefore, that the criteria for a 
disability rating in excess of 10 percent for service-
connected right knee patellofemoral syndrome, residuals of 
dislocation, with degenerative joint disease of the right 
knee are not met pursuant to the applicable diagnostic 
criteria for rating knee injuries. The veteran demonstrates 
degenerative joint disease of the right knee confirmed by x-
ray evidence, which noncompensable limitation of motion on 
flexion and extension. As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

During the veteran's March 2005 compensation and pension 
examination, the examiner noted additional limitation of 
motion due to pain.  However, in the absence of actual 
limitation of motion to less than 60 degrees flexion or 5 
degrees extension, the Board finds that the veteran's right 
knee disability is appropriately compensated by the 10 
percent rating that has been assigned.  Consequently, a 
rating in excess of 10 percent is not warranted pursuant to  
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995). 

There is no objective evidence of any symptoms of the 
veteran's service-connected right knee disability that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated November 2002 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Notice was provided prior to the initial rating 
decision in January 2003 and readjudication of the claim in 
January 2004.  The veteran received notice regarding the 
criteria for increased disability ratings and assignment of 
effective dates of disability benefits in May 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, and VA medical records, and provided the veteran 
VA medical examinations in December 2002, November 2003, and 
March 2005. The veteran provided testimony before RO hearing 
officers in October 2003 and June 2005, transcripts of which 
have been associated with the claim folder. The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right knee condition 
is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


